 Case 20-40466      Doc 10   Filed 04/15/20 Entered 04/15/20 14:12:11   Desc Main
                               Document     Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MASSACHUSETTS
                               CENTRAL DIVISION

______________________________________

Brandon C. Avery,                            }
     Debtor                                  }        Case No. 20-40466-CJP
                                             }        Chapter 13
______________________________________

              NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

TO THE HONORABLE JUDGE PANOS:

     William J. Amann, Esq. of BRAUCHER & AMANN, PLLC hereby gives

notice   of   his   Appearance    on   behalf    of   U.S.   Bank   Trust   National

Association, as Trustee of the Cabana Series III Trust (hereinafter

USBNA) by Servis One d/b/a BSI Financial Services, a secured creditor,

listed by the Debtor as a creditor on the Debtor’s List of Creditors,

in the above-captioned Case and requests that all notices given or

required to be given in this case and that all papers served or required

to be served in this case be given and served upon the undersigned

attorney at the address below.

     As directed by Fed. R. Bankr. P. 9010(b), the attorney’s name,

office address, telephone number and email are listed below. USBNA hereby

requests that copies of all notices required by the Federal Rules of

Bankruptcy Procedure, including notices under Fed. R. Bankr. P. 2002(i),

be given to it by service upon its attorney at the address shown below.




                                    Page 1 of 2
 Case 20-40466    Doc 10     Filed 04/15/20 Entered 04/15/20 14:12:11   Desc Main
                               Document     Page 2 of 2




                                         Respectfully submitted,
                                         USBNA
                                         By and through his attorneys,


Date: 4-15-2020                  By:     /s/William J. Amann
                                         William J. Amann, Esq.
                                         BBO # 648511
                                         BRAUCHER & AMANN, PLLC
                                         764 Chestnut Street
                                         Manchester, NH 03104
                                         603-486-1530
                                         wamann@ba-lawgroup.com


                              CERTIFICATE OF SERVICE

      I hereby certify that on the date indicated below, a copy of the foregoing
document was served upon all registered users in this case via CM/ECF pursuant
to MLBR 2002-1 and 9013-3 and Appendix 1, Rule 13-5.CM/ECF or by first-class
mail, postage-prepaid.


Date: 4-15-2020                  By: /s/ William J. Amann__________
                                     William J. Amann, Esq.

Brandon C. Avery
9 Lane Ave
North Brookfield, MA 01535

Margaret Avery
9 Lane Avenue
N. Brookfield, MA 01535

Cynthia Ravosa
Massachusetts Bankruptcy Center
One South Avenue
Natick, MA 01760

Richard King
Office of US. Trustee
446 Main Street
14th Floor
Worcester, MA 01608

Denise M. Pappalardo
P. O. Box 16607
Worcester, MA 01601




                                       Page 2 of 2
